Case 1:19-cv-25113-BB Document 65 Entered on FLSD Docket 03/26/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-25113-BLOOM/Louis

 CHARLENA MINUS,

        Plaintiff,

 v.

 MIAMI-DADE COUNTY,

       Defendant.
 ___________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Plaintiff Charlena Minus’s (“Plaintiff”) Motion to

 Strike Defendant’s Supplemental Authority in Support of Defendant’s Motion for Summary

 Judgment, ECF No. [62] (“Motion”), requesting that this Court strike Defendant Miami-Dade

 County’s (“Defendant”) two Notices of Supplemental Authority, ECF Nos. [59] & [61]

 (“Notices”), because the Notices were not filed with leave of court pursuant to Local Rule

 7.1(c)(1). The Court has carefully reviewed the Motion, all opposing and supporting submissions,

 the Notices, the record in this case, the applicable law, and is otherwise fully advised. For the

 reasons set forth below, the Motion is denied.

        With regard to supplemental filings, such as notices of supplemental authority,

        such supplemental filings should direct the Court’s attention to legal authority or
        evidence that was not available to the filing party at the time that that party filed
        the original brief to which the subsequent supplemental filing pertains. They should
        further note the argument to which the legal authorities or evidence relate. Beyond
        that, however, supplemental filings should do nothing more. Put simply, notices of
        supplemental authority should not make legal argument.
Case 1:19-cv-25113-BB Document 65 Entered on FLSD Docket 03/26/2021 Page 2 of 2

                                                             Case No. 19-cv-25113-BLOOM/Louis


 Girard v. Aztec RV Resort, Inc., No. 10-62298-CIV, 2011 WL 4345443, at *2 (S.D. Fla. Sept. 16,

 2011) (citing Pellegrino v. Koeckritz Dev. of Boca Raton, LLC, No. 08-80164-CIV, 2008 WL

 4753726, at *2 n.2 (S.D. Fla. Oct. 27, 2008)).

        A review of the Notices reveals that Defendant properly conformed with the requirements

 for filing supplemental authority before this Court. In particular, Defendant submitted, without the

 inclusion of additional improper legal argument, supplemental relevant legal authority that was

 not available at the time of the briefing. See ECF Nos. [59] & [61]. The Court concludes that

 Defendant’s Notices therefore adequately complied with the rules governing supplemental filings.

 As such, there is no basis to strike Defendant’s Notices.

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [62],

 is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on March 25, 2021.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                  2
